Citation Nr: 9930509	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right wrist (navicular) fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  Service personnel records reveal that he served an 
approximate one-year tour in the Republic of Vietnam, but no 
combat service is objectively documented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision issued 
by the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for PTSD 
and which denied a compensable evaluation for the residuals 
of the veteran's left wrist fracture.  However, during the 
pendency of this appeal, and following VA orthopedic 
examination, the RO granted the veteran an increased 
evaluation from noncompensable to 10 percent for the 
residuals of his left wrist fracture, effective back to June 
1994, the date of receipt of his claim for an increase.  


FINDINGS OF FACT

1.  The veteran has received multiple diagnoses of PTSD from 
VA psychiatrists which appear to relate this diagnosis to 
events in service as reported by the veteran whose statements 
must be presumed to be credible for well-grounded purpose 
analysis only.  

2.  All relevant evidence necessary for a fair and equitable 
decision regarding the veteran's claim for an increased 
evaluation for residuals of left wrist fracture has been 
requested or obtained.  

3.  The residuals of a left wrist (navicular) fracture 
include post-traumatic perilunate instability and post-
traumatic arthritic changes of the left wrist with pain on 
motion.  



CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left wrist (navicular) fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5197 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215-5010 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Analysis:  In June 1994, almost 25 years after the veteran 
was separated from service, he filed a claim for service 
connection for PTSD.  A review of the clinical records shows 
that the veteran has received diagnoses of PTSD from VA 
health care professionals during routine outpatient treatment 
commencing from 1993 forward.  These diagnoses are in 
response to the veteran's reported history of experiencing 
stressful events during active military service in the 
Republic of Vietnam.  Accordingly, there is evidence of 
current disability, diagnoses of PTSD appear related to 
events in service, and the veteran's history of stressful 
events from service in Vietnam must be presumed as credible 
in determining well groundedness of his current claim.  
Accordingly, the veteran's current claim for PTSD is well 
grounded.  

II. Increased Rating - Left Wrist

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
it is plausible.  The facts have been properly developed and 
no further assistance is necessary to comply with the duty to 
assist regarding this issue.  Id. 

Facts:  The service medical records reveal that, shortly 
after enlistment, the veteran fell in September 1966 and 
fractured the navicular bone of his left wrist.  Treatment 
was provided.  A cast was removed and reapplied in October 
1966.  In December 1966, the cast was removed and X-rays were 
interpreted as suggesting good healing.  There was clinically 
no tenderness.  The veteran had been provided a medical 
profile against certain activities in September 1966 which 
was scheduled to last four weeks.  The physical examination 
for separation in August 1969 did not contain the veteran's 
report that he had any continuing residual disability due to 
this left wrist fracture and the physical examination itself 
noted that the upper extremities were normal and no residual 
of this fracture was clinically identified.  

In September 1980, 11 years after the veteran was separated 
from service, he filed a claim for the residuals of a left 
wrist injury.  An October 1980 VA orthopedic examination 
reported that the veteran was right-hand dominant and that he 
reported taking no specific medication or wearing any 
orthopedic device for his left wrist injury.  Left wrist 
examination showed no evidence of atrophy, approximately 
80 degrees' dorsiflexion with some discomfort at maximum 
motion and approximately 80 degrees of left wrist palmar 
flexion.  There was full eversion and inversion of the left 
wrist and no neurovascular abnormalities were detected.  
X-ray studies were interpreted as showing "no radiographic 
evidence of recent or remote fracture."  All joints appeared 
intact and the soft tissues were not remarkable.  Based upon 
these findings, the RO granted service connection for the 
residuals of a left wrist navicular fracture but assigned a 
noncompensable evaluation.  The veteran was notified and did 
not appeal.  

In June 1994, 25 years after service, and 14 years after he 
was initially assigned a noncompensable evaluation, the 
veteran filed a claim for an increased evaluation for left 
wrist disability.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although rating specialists are directed to 
review the recorded history of disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2, 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In March 1999, the veteran was provided with a VA orthopedic 
examination.  The veteran reported having wrist weakness and 
pain, especially with lifting, carrying, grip and grasp over 
the years.  Since service separation, he reported receiving 
therapy with "painkillers," splints and braces, all with 
minimal result.  The wrist symptoms had been aggravated in 
his post-service employment as a painter.  Physical 
examination of the wrist showed no deformity, discoloration 
or swelling.  There was localized tenderness to palpation at 
the radial aspect of the wrist, both dorsally and volarly.  
There was a questionable instability of the lunate on 
manipulation.  There were gross crepitus and grating with all 
active and passive ranges of motion and significant pain with 
motion.  Active range of motion of the wrists (right/left) 
was 80/80 pronation, 85/85 supination, 70/70 dorsiflexion 
with significant dorsal pain, 80/75 palmar flexion again with 
significant left palmar flexion pain.  Radial deviation was 
20/20 and ulnar deviation was 45/45.  Pinch and apposition of 
thumb to index and thumb to little finger was intact 
bilaterally as was digital active range of motion.  Grip 
strength was 75 pounds on the left versus 100 pounds on the 
right.  X-ray of the left wrist revealed dorsiflexion 
instability of a lunate and irregularity of the articular 
surfaces consistent with degenerative arthritis.  The 
diagnosis was post-traumatic perilunate instability of the 
left wrist, moderate, and post-traumatic arthritis changes of 
the left wrist.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria assigned, otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints, and muscles or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing.  For the purpose of rating disability from 
arthritis, the wrist is considered a major joint.  38 C.F.R. 
§ 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, and it is the intention of the schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Arthritis due to trauma and substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When however, limitation of motion 
of the specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003. 

The schedule provides for a 10 percent evaluation (but no 
higher) for limitation of the major or minor wrist 
dorsiflexion less than 15 degrees or limitation of wrist 
palmar flexion limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code  5215.  The only higher schedular 
evaluation for motion disability of the wrist is based upon 
findings of ankylosis (bony fixation) and ankylosis of the 
minor wrist favorable in 20 degrees to 30 degrees' 
dorsiflexion warrants a 20 percent evaluation and ankylosis 
of the minor wrist in any other position except favorable 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Analysis:  A clear preponderance of the evidence of record is 
against an evaluation in excess of the presently assigned 
10 percent for the veteran's service-connected residuals of a 
left wrist (navicular) fracture.  This injury was shown to be 
acute and transitory and fairly well resolved without 
residual at the time the veteran was separated from service.  
There were no complaints, findings or diagnoses of any 
residual disability at the time of the veteran's physical 
examination for service separation in July 1969.  In October 
1980, 11 years after the veteran was separated from service, 
X-ray studies of the left wrist showed no radiographic 
evidence of recent or remote fracture, all joints appeared 
intact, and the soft tissues were not remarkable.  The left 
wrist had full range of motion.  

However, many years after service in March 1999, X-rays did 
reveal what has been interpreted as a moderate, post-
traumatic perilunate instability of the left wrist with post-
traumatic arthritic changes.  However, left wrist range of 
motion was almost identical to that of the nonservice-
connected and presumably normal right wrist except that the 
left wrist lacked only 5 degrees' full palmar flexion.  
Additionally, there was no atrophy and minor left wrist 
strength was 75 percent that of the major right wrist.  
However, there was crepitus and grating with all active and 
passive range of motion and dorsiflexion and palmar flexion 
resulted in significant pain.  

Accordingly, a 10 percent evaluation, though not warranted in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5215 for 
significant right wrist limitation of motion, is warranted 
for some limitation of motion accompanied by arthritis and 
pain on motion in accordance with 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  

No higher evaluation is warranted by the schedule for wrist 
disability except and unless the veteran's minor left wrist 
is shown to have ankylosis which is at least favorable in 20 
to 30 degrees' dorsiflexion.  However, no ankylosis of the 
left wrist is shown either favorable or unfavorable and, 
without such showing, no higher evaluation is warranted. 

Additionally, the clinical evidence on file does not show any 
loss or disability of nerve impairment at the left wrist nor 
is there any evidence of left wrist entrapment neuropathy 
sufficient to warrant a separate (compensable) evaluation for 
such disability.  Accordingly, the veteran is presently in 
receipt of the maximum schedular evaluation for his left 
(minor) wrist disability and the RO's action in allowing that 
increase was made effective back to the date of his initial 
claim therefor in June 1994.  


ORDER

The claim for service connection for PTSD is well grounded.  
To this extent only, the appeal is granted.

An evaluation in excess of 10 percent for the residuals of a 
left wrist (navicular) fracture is denied.



REMAND

Because the veteran's claim for service connection for PTSD 
is well grounded, VA has a duty to assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The principal regulation governing awards of service 
connection for PTSD is contained at 38 C.F.R. § 3.304(f) 
(1999).  This regulation was amended to conform with the case 
of Cohen v. Brown, 10 Vet. App. 128 (1997), said amendments 
becoming effective in March 1997.  In pertinent part, this 
regulation provides that service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence between current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-
service stressor occurred.  If the evidence shows that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the conditions, 
circumstances, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Service personnel records reveal that the veteran 
participated in the Vietnam Counter Offensive Phases II, III, 
IV and the Counter Offensive for TET.  He served as a 
"pioneer" from 15 May to 5 June 1967 and then as a cook's 
helper and a cook with Company B, 554th Engineering Battalion 
in Vietnam.  Because the veteran is not objectively shown to 
have engaged in combat with the enemy and because there are 
no official records that he was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation, 
nor is there evidence that he was a prisoner of war, it is 
then necessary that his statement(s) regarding stressors be 
objectively verified in accordance with this regulation 
before an allowance of service connection for PTSD may be 
granted.  Also see VAOPGCPREC 12-99 (October 18, 1999).

A careful review of the evidence on file clearly reveals that 
no service stressor is presently verified.  The evidence on 
file contains numerous records showing that the veteran was 
provided outpatient psychiatric and/or psychological 
counseling and that he received numerous diagnoses of PTSD.  
However, there are also diagnoses of panic disorder and 
depression.  There are also notations that the veteran 
reportedly received one or more serious head traumas.  
However, the diagnosis most often provided is PTSD yet no 
clinical evidence on file contains any discussion of the 
veteran's purported in-service stressors.  Accordingly, it is 
clear to the Board that all diagnoses provided are based 
solely on the veteran's own reported and unverified history 
of service stressors.  Service connection may not be awarded 
in the absence of stressors which are objectively verified.  
38 C.F.R. § 3.304(f).  

In January 1996, the veteran provided a statement of 
stressors.  However, the RO held that this statement lacked 
sufficient specific details regarding dates, times, places, 
units of assignment and other matters to permit verification.  
Because the veteran's claim for service connection for PTSD 
is well grounded, and because the veteran served in Vietnam 
during the 1968 TET offensive, the RO should attempt to 
obtain more specific information from the veteran for the 
purpose of attempting to verify any or all of his reported 
stressors. 

If and only if any reported stressor is verified, then the 
veteran and his claims folder should be referred to a VA 
psychiatrist and psychologist for an examination to determine 
if a diagnosis of PTSD related to military service in Vietnam 
is valid.  

For these reasons and bases, the case is referred back to the 
RO for the following actions:


1.  The veteran should be offered the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of his pending claim for service 
connection for PTSD.  The veteran should 
be provided with a copy of his January 
1996 (two-page) statement and requested 
to provide an addendum to this written 
statement which provides more details 
regarding any stressful incidents to 
which he was exposed during service in 
Vietnam, including dates, places, units 
of assignment, names of individuals he 
observed killed or seriously wounded, 
etc.  He should be offered the 
opportunity of submitting evidence 
corroborating his statement made during 
outpatient treatment in October 1993 that 
he served in combat in Vietnam in 1967 
and 1968 as a gunner on an armored 
personnel carrier.  He should be offered 
the opportunity of submitting statements 
from fellow service members in an attempt 
to corroborate any of his reported 
stressors.  He should be requested to 
confirm or dispute the service entries 
regarding his principal duty during 
overseas service.


2.  After completion of the above 
development, the RO should provide a 
summary of the veteran's reported 
stressors together with a copy of all of 
the veteran's service personnel records 
to the US Army and Joint Services 
Environmental Support Group for an 
attempt to corroborate the veteran's 
claimed in-service stressors.  At a 
minimum, this should include a request 
for that unit to provide a copy of the 
unit history during the veteran's 
assignment to Company B, 554th 
Engineering Battalion from 15 May 1967 
through mid-1968 and a unit history of 
the 919th ......, TCO 11th ACR from January 
to May 1968.  The ESG should be requested 
to attempt to discover, through whatever 
sources are available, including unit 
histories, whether or not any of the 
veteran's reported stressors are 
verifiable.  


3.  Following completion of the above 
development and if and only if the 
veteran's reported stressor(s) are 
independently corroborated by information 
attained from the veteran himself or from 
ESG, then the veteran should be scheduled 
for psychiatric examination in order to 
identify the nature and extent of any 
present psychiatric impairment.  The 
claims folder must be made available to 
the examiner for review.  If the 
physician finds that PTSD exists, he must 
specifically list the stressor or 
stressors used to form the basis of this 
diagnosis and provide a link between 
current symptomatology and the in-service 
stressor.


4.  After completion of the above 
development, the RO should again address 
the issue presented on appeal of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal is 
not allowed, a supplemental statement of 
the case should be prepared and the 
veteran and his representative provided 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  The veteran 
need do nothing until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


